Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The receipt is acknowledged of applicants’ amendment and IDS filed 12/16/2021.

Claims 15-18, 26-28 and 31-37 previously presented, and claims 38-39 have been added. Claims 15-18, 26-29 and 31-39 are pending.

Election/Restrictions
Claims 15-16, 18, 26-27, 29, 31-39 are allowable. The species election, as set forth in the Office action mailed on 09/24/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species election is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species of delivery system is withdrawn.  Claims 17 and 28 , directed to species of the delivery system of claim 15 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 15. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney of record, Elizabeth Baio on March 08, 2022.

The application has been amended as follows: 

	Claims 15, 16, 17, 27, 28, 37 and 39 filed 12/16/2021 had been further amended according to the attached copy of claims amendment requested by the examiner.

Reasons for Allowance
Claims 15-18, 26-29, 31-39 are allowed.

The following is an examiner’s statement of reasons for allowance: amended claim 15 is directed to a delivery system for sustained delivery of bioactive agents, wherein said system comprises: a hornificated nanofibrillated cellulose hydrogel matrix . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./